In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Division of Housing and Community Renewal, dated December 4, 1996, which dismissed as untimely a petition for administrative review of an order of the District Rent Administrator dated December 26, 1995, directing a rent reduction, the appeal is from a judgment of the Supreme Court, Queens County (Lisa, J.), dated December 8, 1997, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs.
The evidence presented by the respondent Division of Housing and Community Renewal (hereinafter DHCR), including sworn statements of its employees concerning routine office procedures followed in mailing rent reduction orders, was sufficient to establish a presumption of receipt by the petitioner landlord, Kansas Leasing Limited Partnership (hereinafter the landlord) of the rent reduction order dated December 12, 1995. The bare denial of receipt by the landlord was insufficient to rebut the presumption (see, Matter of Panama Leasing Co. v Division of Hous. & Community Renewal, 237 AD2d 444; Woodner Co. v Higgins, 179 AD2d 444). Accordingly, the petition for administrative review, filed far beyond the 35-day period of limitations contained in the regulations of the DHCR, was properly rejected as untimely. Rosenblatt, J. P., Copertino, Mc-Ginity and Luciano, JJ., concur.